Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, US 20160309100 A1 (Abe et al.) discloses solid-state imaging device (Fig. 7: solid-state imaging device 10) comprising: 
a pixel array that includes a plurality of pixels outputting a pixel signal by photoelectric conversion (Fig. 7: plurality of unit cells 100 is two-dimensionally disposed); and an AD conversion processing unit that performs AD conversion with respect to the pixel signal, wherein the AD conversion processing unit (Fig. 7, [0053]: elements 230/140/150/160 constitute an AD conversion unit of solid-state imaging device 10) includes a comparator (Figs. 7-8: comparator 230) including a first amplifying unit (Figs. 7-8: a first differential amplifier circuit 131) that includes a pair of first differential pairs (Figs. 7-8: the first differential amplifier circuit which includes transistors T11 and T12 to constitute a differential pair) constituted of P-type transistors; and a second amplifying unit (Figs. 7-8: a second differential amplifier circuit 231).
 However, the prior art of record taken alone or in combination, fails to disclose or render obvious a comparator includes: a first amplifying unit that includes: a first differential pair constituted of P-type transistors; and a second differential pair constituted of N-type transistors; and a second amplifying unit  that amplifies an output of the first amplifying unit, and in which a P-type transistor and an N-type transistor are connected in series, in combination with all the limitations recited on claim 1.

Regarding claims 2-9, are allowable because they are dependent on claim 1.

Regarding claim 10, the prior art of record taken alone or in combination, fails to disclose or render obvious a comparator includes: a first amplifying unit that includes: a first differential pair constituted of P-type transistors; and a second differential pairs constituted of N-type transistors; and a second amplifying unit that amplifies an output of the first amplifying unit, and in which a P-type transistor and an N-type transistor are connected in series, in combination with all the limitations recited on claim 10.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELAAZIZ TISSIRE whose telephone number is (571)270-7204.  The examiner can normally be reached on Monday through Friday from 8 AM to 5 PM.
to.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ye Lin can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABDELAAZIZ TISSIRE/           Primary Examiner, Art Unit 2697